Citation Nr: 0832715	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-18 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left upper extremity weakness, evaluated as 20 percent 
disabling prior to June 25, 2003, and 60 percent thereafter.  

2.  Entitlement to an increased rating for service-connected 
weakness, left side of face, currently evaluated as 10 
percent disabling.  

3. Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from April 1973 to 
April 1993.

This appeal arises from a September 2003 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  


FINDINGS OF FACT

1.  Prior to June 25, 2003, the veteran's left upper 
extremity weakness is not shown to have been productive of 
severe incomplete paralysis.  

2.  As of June 25, 2003, the veteran's left upper extremity 
weakness is not shown to have been productive of factors 
warranting an extraschedular rating.

3.  The veteran's weakness, left side of face, is not shown 
to be productive of severe incomplete paralysis.  

4.  The veteran's hypertension is characterized by diastolic 
blood pressure predominantly less than 110, and systolic 
blood pressure predominantly less than 200.  


CONCLUSIONS OF LAW

1.  Prior to June 25, 2003, the criteria for a rating in 
excess of 20 percent for left upper extremity weakness have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8514 
(2007).  

2.  As of June 25, 2003, the criteria for a rating in excess 
of 60 percent for left upper extremity weakness have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Code 8514 
(2007).  

3.  The criteria for a rating in excess of 10 percent for 
weakness, left side of face, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.123, 4.124, 4.124a, Diagnostic 
Code 8207 (2007).  

4.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.104, Diagnostic Code 7101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).

With regard to the history of the disabilities in issue, see 
38 C.F.R. § 4.1 (2007), the veteran's service medical records 
show that he was treated for hypertension.  In 1995, the 
veteran sustained a cerebrovascular accident (CVA).   
Cardiovascular accidents were also suspected in 2000 and 
2001.  With regard to his overall condition, a July 2004 VA 
neurological examination report contains a diagnosis noting a 
history of at least two clinically evidenced strokes, and 
possibly three, which have primarily affected him in terms of 
left hemiparesis, weakness of the face, incoordination of the 
left arm and left leg, with spasticity in three extremities 
and significant difficulty with ambulation.  He was noted to 
be wheelchair-bound and "largely housebound."  

In June 2000, the RO granted service connection for 
hypertension, and granted secondary service connection for 
left upper extremity weakness, evaluated as 20 percent 
disabling, and weakness, left side of face, evaluated as 10 
percent disabling, with both disorders as residuals of his 
CVA, which was determined to be due to his hypertension.  The 
veteran's hypertension was evaluated as 10 percent disabling.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  

In June 2003, the veteran filed his claims for increased 
ratings for all three disabilities in issue.  In September 
2003, the RO denied the claims.  The veteran has appealed.  

The Board initially notes that the service connection is 
currently in effect for disabilities that include loss of use 
of both feet, evaluated as 100 percent disabling, with a 100 
percent combined evaluation, and that he is receiving special 
monthly compensation under 38 U.S.C.A. § 1114(p) (West 2002).  

The RO has evaluated the veteran's left upper extremity 
weakness under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515 
(paralysis of the median nerve).  This disability was 
evaluated as 20 percent disabling at the time of the 
veteran's claim.  In May 2005, the RO increased the rating 
for this disability to 60 percent, with an effective date of 
June 25, 2003.  

The criteria for evaluating the severity or impairment of the 
musculospiral (radial) nerve is set forth under Diagnostic 
Code 8514.  Under DC 8514, a 20 percent rating is warranted 
for mild or moderate incomplete paralysis of the radial nerve 
in the minor extremity.  A 40 percent rating requires severe 
incomplete paralysis of the radial nerve in the minor 
extremity.  A 60 percent rating requires complete paralysis 
of the radial nerve in the minor extremity.  38 C.F.R. § 
4.124a, DC 8514.  Diagnostic Codes 8614 and 8714 address the 
criteria for evaluating neuritis and neuralgia of the radial 
nerve, respectively.  The criteria are consistent with the 
criteria for evaluating degrees of paralysis as set forth 
above.  38 C.F.R. § 4.124a, DCs 8514, 8614, 8714 (2007).  

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2007).  
It is noted that the veteran is right-handed.  See January 
2003 VA examination report.  

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia of a peripheral nerve characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  The term 
incomplete paralysis, with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124.  

The evidence consists of VA reports, dated between June 2002 
and June 24, 2003.  See 38 C.F.R. § 3.400(o)(2).  

After a review of the evidence, the Board finds that the 
veteran's condition was not manifested by severe incomplete 
paralysis of the radial nerve in the minor extremity such 
that a higher evaluation is warranted under DC 8514 during 
this time, for this                         disability.  VA 
progress notes, dated during the period in issue, include 
several reports which show that he was found to have weakness 
(not otherwise characterized) in his left upper extremity, 
and that he was neurologically intact, providing evidence 
against this claim.  

Another August 2002 VA report notes "poor," and "mild to 
moderate" deficits, in upper extremity motor strength.  In 
summary, the findings as to strength, motion, and sensation 
are insufficient to show that the veteran's disability is 
productive of "severe" incomplete paralysis of the radial 
nerve during this limited period of time.

Based on the foregoing, the Board finds that overall, the 
evidence does not show that the veteran's left upper 
extremity weakness is manifested by symptomatology that more 
nearly approximates the criteria for an evaluation in excess 
of 20 percent under DC 8514, and that the preponderance of 
the evidence is against a higher evaluation prior to June 25, 
2003.

The Board also concludes that the evidence does not 
demonstrate that the veteran's condition is manifested by 
severe incomplete neuritis, or neuralgia, such that a higher 
initial evaluation is warranted under DC's 8615 or 8715.  
Specifically, given the aforementioned medical evidence, to 
include the findings (or lack thereof) as to muscle atrophy, 
strength, sensation, and limitation of range of motion, the 
Board finds that it is not shown that the veteran's left 
upper extremity weakness is manifested by severe incomplete 
neuritis, or neuralgia of the radial nerve, as contemplated 
by these diagnostic codes.  Accordingly, the criteria for an 
evaluation in excess of 20 percent prior to June 25, 2003 
have not been met under DCs 8614 or DC 8714.

The RO has evaluated the veteran's left upper extremity 
weakness as 60 percent disabling as of June 25, 2003.  

The Board initially notes that the highest evaluation 
provided for under DC's 8514, 8614, and 8714 is 60 percent, 
and that the veteran is therefore receiving the maximum 
possible rating.  As such, the only possible basis for a 
higher evaluation is an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The Board can find no other DC that would 
provide the veteran more compensation.

In its decision, the RO declined to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

The Board finds that the veteran's disability picture is not 
so exceptional or unusual as to render impractical the 
application of regular schedular standards.  The veteran's 
left upper extremity disability is evaluated as 60 percent 
disabling (effectively a lack of use of the left arm).  The 
veteran's percentage rating represents as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from his injury and its residual 
conditions in civil occupations.  See 38 C.F.R. § 4.1.  

There is no evidence to show that he has been hospitalized 
specifically for his left upper extremity disability.  The 
Board further finds that, while the veteran appears to be 
disabled due to residuals of his strokes, the evidence is 
insufficient to show that his left upper extremity 
disability, by itself, has prevented him from working or 
significantly interfered with work.  

In this regard, the Board notes that a December 2005 VA 
hospital report shows that the veteran's left arm had 3+/5 
strength, with 5/5 finger abduction, with 4-/5 in elbow 
flexion/extension, wrist flexion/extension, and finger 
flexion and extension.  It further notes that he had complete 
independence eating, and 100 percent of his toileting and 
bathing, and 75 percent of dressing.  See also June 2005 VA 
progress note (showing 5/5 motor strength in the left upper 
extremity); February 2007 VA progress note (showing 4/5 motor 
strength in the left upper extremity).  

In summary, the evidence is insufficient to show that the 
veteran's left upper extremity weakness, standing alone from 
other problems, has caused marked employment interference or 
requires frequent hospitalization.  Therefore, the Board 
concludes that referral to the Under Secretary for Benefits 
or the Director of the Compensation and Pension service for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 20 percent for left upper 
extremity weakness prior to June 25, 2003, and in excess of 
60 percent thereafter.  

The RO has evaluated the veteran's weakness, left side of 
face, as 10 percent  disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8207 (paralysis of the seventh (facial) 
cranial nerve).  

Under DC 8207, a 10 percent rating is warranted for moderate 
incomplete paralysis of the seventh (facial) cranial nerve.  
A 20 percent rating is warranted for severe incomplete 
paralysis of the seventh (facial) cranial nerve.  

The medical evidence consists of VA reports dated between 
June 2002 and 2007.  See 38 C.F.R. § 3.400(o)(2).  This 
evidence includes a November 2003 VA progress note which 
contains an assessment indicating he should be scheduled for 
a consultation for speech therapy for difficulty swallowing.  
VA progress notes, dated in December 2003, show that the 
veteran reported that his memory and language functioning 
were completely intact.  The reports indicate that the 
veteran had multiple strokes and poor dentition causing 
swallowing problems.  There was slight facial droop and 
decreased lip range of motion on the left side.  There was a 
slightly delayed swallow reflex.  Speech was slow and melodic 
but completely intelligible.  Occasionally he did not 
coordinate breathing and swallowing.  He was counseled to 
modify his diet.  Another December 2003 VA progress note 
indicates that his speech was clear.  A July 2004 VA 
neurological examination report shows that the veteran had 
slurred speech, and difficulty swallowing.  Facial movement 
was decreased on the left side at the left nasal labial fold 
with an asymmetric smile.  Voice was high-pitched, very thin-
sounding, and had a flattened rhythm.  He did not 
mispronounce words, and did not substitute words.  There was 
dysarthria, but not aphasia.  The relevant aspect of the 
diagnosis noted weakness of the face.  A December 2005 VA 
hospital report notes fluent speech, minimal tongue deviation 
to the right, and mild left facial droop.  A January 2006 
psychology evaluation report notes that verbal fluency was in 
the low average range, that he could express himself verbally 
with "relative ease," and that he had "relatively intact" 
verbal fluency.  A December 2006 VA progress note indicates 
that the veteran had tongue deviation to the left.  
 
After a review of the evidence, regarding this disability 
alone, the Board finds that the veteran's condition was not 
manifested by severe incomplete paralysis of the seventh 
(facial) cranial nerve such that a higher evaluation is 
warranted.  The evidence shows that the veteran is shown to 
have weakness of the facial muscles, "minimal" tongue 
deviation to the right, and "mild" left facial droop.  At 
times, he has also been noted to have slurred speech, and 
difficulty swallowing.  However, overall, the Board finds 
that the findings as to strength, motion, and sensation are 
insufficient to show that the veteran's disability is 
productive of severe incomplete paralysis of the seventh 
(facial) cranial nerve.  Based on the foregoing, the Board 
finds that overall, the evidence does not show that the 
veteran's weakness, left side of face, is manifested by 
symptomatology that more nearly approximates the criteria for 
an evaluation in excess of 10 percent under DC 8207, and that 
the preponderance of the evidence is against a higher 
evaluation.  

The Board also concludes that the evidence does not 
demonstrate that the veteran's condition is manifested by 
severe incomplete neuritis, or neuralgia, such that a higher 
evaluation is warranted under DC's 8307 or 8407.  
Specifically, given the aforementioned medical evidence, to 
include the findings (or lack thereof) as to muscle atrophy, 
strength, sensation, and limitation of range of motion, the 
Board finds that it is not shown that the veteran's weakness, 
left side of face, is manifested by severe incomplete 
neuritis, or neuralgia, of the seventh cranial nerve, as 
contemplated by these diagnostic codes.  Accordingly, the 
criteria for an evaluation in excess of 10 percent have not 
been met under DCs 8307 or DC 8407.  

The veteran asserts that he is entitled to an increased 
rating for service-connected hypertension, currently 
evaluated as 10 percent disabling.   

The veteran's hypertension is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, 
for hypertensive vascular disease.  Under DC 7101, a 10 
percent evaluation is warranted for diastolic pressure 
predominantly 100 or more, or systolic pressure of 160 or 
more, or as a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  

Important for this case, a 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101.

The relevant medical evidence for consideration consists of 
VA and non-VA reports, dated within one year of receipt of 
the veteran's claim (in June 2003).  See 38 C.F.R. § 
3.400(o)(2) (2007). 

The Board finds that the claim must be denied.  The VA 
reports dated between June 2002 and 2007, contain no less 
than 54 blood pressure readings, all of which show that the 
diastolic readings were no higher than 195, and the systolic 
readings were no higher than 94, with the exception of two 
blood pressure readings.  Specifically, in August 2002, his 
blood pressure was noted to be 206/79, and in May 2003 his 
blood pressure was noted to be 214/108.  A VA examination 
report, dated in July 2004, notes blood pressure readings of 
130/80, 157/60, and 130/88.  

Given the foregoing, the Board finds that the preponderance 
of the medical evidence does not show that the veteran 
predominantly has had diastolic pressure of 110 or more, or 
systolic pressure readings of 200 or more.  Thus, because 
neither the veteran's diastolic pressure readings, or 
systolic pressure readings, predominantly meet the schedular 
criteria under Diagnostic Code 7101, a rating in excess of 10 
percent is not warranted for hypertension.  

In deciding the veteran's increased evaluation claims, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the veteran is not entitled to 
additional increased compensation at any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the veteran had a worsening of 
the disabilities in issue, such that an increased evaluation 
is warranted.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in June and September of 2004, 
the veteran was notified of the information and evidence 
needed to substantiate and complete the claims.  

The VCAA notices did not comply with the requirement that the 
notice must precede the adjudication.  However, any defect 
with respect to the timing of the VCAA notices in this case 
was nonprejudicial.  There is no indication that the outcomes 
of the claims have been affected, as all evidence received 
has been considered by the RO.  The veteran has been provided 
a meaningful opportunity to participate effectively in the 
processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  After issuing the letters discussed above, the 
RO reconsidered the appellant's claims, as evidenced by the 
May 2005 Statement of the Case, and the Supplemental 
Statements of the Case, dated in January 2006 and June 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(holding that VA cured any failure to afford statutory notice 
to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  For these reasons, the timing of the 
VCAA notices was not prejudicial.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The VCAA notices did not discuss the criteria for increased 
ratings, thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id.; Vazquez-Flores, 22 Vet. App. 
at 46.  Specifically, a review of the appellant's submission, 
received in February 2006, and the appellant's 
representative's submissions, received in March and September 
of 2008, shows that these submissions were filed subsequent 
to the May 2005 Statement of the Case, which listed all of 
the relevant criteria for increased ratings.  These 
submissions indicate actual knowledge of the issue on appeal, 
the right to submit additional evidence, and of the 
availability of additional process.  As both actual knowledge 
of the veteran's procedural rights, and the evidence 
necessary to substantiate the claims, have been demonstrated 
and he, and/or those acting on his behalf, have had a 
meaningful opportunity to participate in the development of 
his claims, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant evidence.  
Id.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA and 
non-VA medical records.  The veteran has been afforded 
examinations.  

On a factual basis, these claims must be denied at this time.  
Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  Therefore, there is sufficient competent medical 
evidence on file for the VA to make a decision on the claims.  
The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


